DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to the amendments and Applicant’s Response filed April 4, 2022.  Claims 1 – 15 were previously pending.  Claims 1 and 14 were amended.  Claim 6 was cancelled. Claims 1 – 5 and 7 – 15 are currently pending.  
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/20/2018 and 07/12/2019 are acknowledged and being considered by the examiner.

Priority
The applicant’s claim for benefit of Provisional Patent Application Receipt 62/614,181 filed February 18, 2016 has been received and acknowledged.

Response to Arguments
Applicant’s arguments, see pages 7 – 9 of Applicant’s Remarks, with respect to 35 USC § 103 have been fully considered and are persuasive.  The previous rejection of claims 1, 2, 7, 14 and 15 has been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The present invention is directed towards a method and systems for determining availability of conference rooms. Independent claim 1, and similarly independent claims 8 and 14, teach the novel and non-obvious features of:
A method comprising: 
receiving, at a computing device, signaling from a first sensor in communication with the computing device indicating a presence or absence of a first user in a conference room; 
receiving signaling from a second sensor in communication with the computing device indicating a presence or absence of a second user outside the conference room; 
in response to determining the second user is present outside the conference room, and the first user is present in the conference room: providing a notification, via the computing device, to the first user that the second user is outside the conference room and of a remaining reservation time for the conference room; 
illustrating, on a display in communication with the computing device and located outside the conference room, an unavailable message, a usage schedule for the conference room, and a present occupancy throughout the conference room; and 
providing a prompt via the display to the second user to schedule the conference room; and
in response to determining the second user is present outside the conference room and the first user is not present in the conference room: 
illustrating on the display an available message, the usage schedule for the conference room, and a zero conference room occupancy; 
prompting the second user, via the display, to choose between temporarily utilizing the conference room until users for a scheduled meeting arrive, or permanently utilizing the room after a certain amount of time has elapsed; and 
the computing device placing itself in a low power state and instructing a conference room component in communication with the computing device to power off until the signaling from the first sensor indicates motion in the conference room.	
	The examiner notes that the combination of non-obvious features, including the limitation of prompting the second user, via the display, to choose between temporarily utilizing the conference room until users for a scheduled meeting arrive, or permanently utilizing the room after a certain amount of time has elapsed distinguishes the claimed invention from the prior art. 
	While techniques for receiving signaling from sensors either inside or outside of a room, notifying users via a display of the detected presence via display, and prompting via a display with a request to utilize a room are known in the art, the combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence obtained to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.
	The following references have been identified as the most relevant prior art to the claimed invention:
	US 20120299728 A1 to Kirkpatrick et al teaches a system including an occupancy sensor that detects expected and unexpected occupancies in a monitored area with an expected occupancy schedule.  The occupancy sensor transmits an occupancy correction signal to a network if the actual occupancy of the monitored area does not match the expected occupancy state of the monitored area.  Kirkpatrick further teaches a touchpanel located in the vicinity of a conference room displaying a graphic user interface of a calendaring application suitable for use with the occupancy sensor, with the expected occupancy schedule generated by a calendaring application. The calendaring application is application software for managing a meeting schedule for one or more areas, including the monitored area.
US 20120075068 A1 to Walker et al teaches a meeting room reservation system that includes at least one radio frequency identification (RFID) sensor positioned adjacent a meeting room, and a plurality of mobile wireless communications devices, each configured for RFID communication with the at least one RFID sensor. The system further includes a reservation server configured to schedule reserved starting and ending times for the meeting room, track checked-in mobile wireless communications devices based upon RFID communication with the at least one RFID sensor, and send at least one reservation expiration notification based upon a reserved ending time and a subsequent check-in of another mobile wireless communications device.
US 20120158203 A1 to Feldstein teaches an automation control system that controls the settings of various devices typically found in an office environment.  The system controls the devices, such as lighting and heating/cooling by using sensors that detect the presence of users. 
US 20140149519 A1 to Redfern et al teaches a system for setting a meeting room status based on attendee position information.  The system is configured to set a meeting room status of a meeting room over a selected time period to unavailable based on a meeting organizer specifying the time period and an attendee of a meeting, obtain a location status of the attendee during the selected time period, and change the meeting room status to reserved but not occupied based on the location status of the attendee being not in proximity of the meeting room. Redfern further teaches display devices, such as personal devices or display units located in the vicinity of a meeting room, with the display devices providing check in/check out functionality that can then be used to notify other users of the occupancy state of the meeting room.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Subject Matter Eligibility
	The claims are directed towards eligible subject matter for the following reasons:
Independent claim 1 recites the following limitations and additional elements that are directed to eligible subject matter:
A method comprising: 
receiving, at a computing device, signaling from a first sensor in communication with the computing device indicating a presence or absence of a first user in a conference room; 
receiving signaling from a second sensor in communication with the computing device indicating a presence or absence of a second user outside the conference room; 
in response to determining the second user is present outside the conference room, and the first user is present in the conference room: providing a notification, via the computing device, to the first user that the second user is outside the conference room and of a remaining reservation time for the conference room; 
illustrating, on a display in communication with the computing device and located outside the conference room, an unavailable message, a usage schedule for the conference room, and a present occupancy throughout the conference room; and 
providing a prompt via the display to the second user to schedule the conference room; and
in response to determining the second user is present outside the conference room and the first user is not present in the conference room: 
illustrating on the display an available message, the usage schedule for the conference room, and a zero conference room occupancy; 
prompting the second user, via the display, to choose between temporarily utilizing the conference room until users for a scheduled meeting arrive, or permanently utilizing the room after a certain amount of time has elapsed; and 
the computing device placing itself in a low power state and instructing a conference room component in communication with the computing device to power off until the signaling from the first sensor indicates motion in the conference room.	

The independent claims recite limitations that are directed to or set forth certain methods of organizing human including managing personal behavior or relationships or interactions between people, which is an abstract idea under Step 2A prong 1.  The additional elements identified above integrate the judicial exception into a practical application under Step 2A prong 2 considerations, therefore qualifying the claims as eligible subject matter under 35 U.S.C. 101.  The identified additional elements in independent claim 1, and similarly independent claims 8 and 14, integrate the judicial exception into a practical application because it applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
With prior systems it was not possible for a conference room user to be fully aware of the current usage or availability of a conference room prior to the user entering the room (see paragraph [0006] and [0012] of the instant specification). Additionally, conference room components, such as lights, projectors, and a display outside the conference room were not configurable based on a detected occupancy inside or outside the conference room.  The invention as claimed solves this problem by utilizing motion sensing of users both inside and outside of a conference room, displaying information both inside and outside of the conference room related to the current and scheduled utilization of the conference based on the sensing of users, and controlling additional components of the conference room by automating them to power on/off based on the sensing of users (see paragraph [0009] of the instant specification).  Therefore, the additional elements integrate the abstract idea into a practical application and are eligible subject matter. 

Examiner Comment
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
S. K. Ghai, L. V. Thanayankizil, D. P. Seetharam and D. Chakraborty, "Occupancy detection in commercial buildings using opportunistic context sources," 2012 IEEE International Conference on Pervasive Computing and Communications Workshops, 2012, pp. 463-466, doi: 10.1109/PerComW.2012.6197536.
Ghai et al teaches techniques for detecting occupancy information in commercial buildings, which can enable several useful applications such as energy management and dynamic seat allocation. Ghai et al present a n0ovel approach for occupancy detection using only context sources that are commonly available in commercial buildings such as area access badges, Wi-Fi access points, Calendar and Instant Messaging clients.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER P BROCKMAN whose telephone number is (571)270-3404. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARTER P BROCKMAN/            Examiner, Art Unit 3628                                                                                                                                                                                            
/RESHA DESAI/            Supervisory Patent Examiner, Art Unit 3628